I concur in the majority opinion. It appears that the greater bulk of the income derived from the property involved herein is devoted to charitable purposes. It is my view that it was not intended by the framers of the Constitution, in exempting such property from taxation, to require that every penny of the net income derived therefrom should be devoted to charitable purposes. On the other hand, it was not intended that an individual might convey his property to a religious or charitable institution and retain a considerable portion of the income to his own use or to a noncharitable use and thereby escape the burden of ad valorem taxation.
Some language contained in our former opinions may in the future, unless modified or qualified, permit an abuse of the constitutional exemption. The majority opinion cites with approval the case of University Scholarship Corporation v. Parduhn, 180 Okla. 446, 70 P.2d 84, wherein it is stated that certain former opinions of this court hold that the division of use does not defeat the total exemption. I concurred in that opinion, but after further study I am convinced that the rule announced is too broad. An examination of the facts in the Parduhn Case, in the light of this broad statement of the law, might justify tax exemption where the bulk of the income derived from the property is used for noncharitable purposes; therefore, the language should be further limited and qualified. In my opinion, a better test is suggested by the Illinois court in the cases of Grand Lodge v. Board of Review,281 Ill. 480, 117 N.E. 1016, and First Congregational Church v. Board of Review, 254 Ill. 220, 98 N.E. 275, wherein it is stated that the primary use to which the property is put is considered in determining whether the property is taxable.
It is therefore my view that, while the division of use does not defeat total exemption, it must appear that the greater percentage of the income must be devoted to some purpose specified in section 6, article 10, of the Constitution in order to come within its terms: that if a substantial portion of said income is devoted to another purpose, the constitutional provision has no application and the property is taxable.
DAVISON, J., concurs herein.